Case 1:12-cv-01466-ALC Document 49 Filed 08/26/19 Page 1 of 1

     

TRIC
ule FILED.

 

YS:
AUG 26-2019

      
   

UNITED STATES DISTRICT COURT
SOUTHERN DIVISION OF NEW YORK

 

DS
UNITED STATES OF AMERICA, STATE SD. OF NN:

OF NEW YORK
ex rel. Clifford Weiner,

Plaintiff, Docket No.: 12-CV-1466

Ya. UNDER SEAL

SIEMENS AG, SIEMENS CORPORATION,
SIEMENS

INDUSTRY, SIEMENS SCHLESINGER
ELECTRIC, LLC, JOHN DOE’S 1-100 and
JANE DOE CORPORATIONS 1-100

Defendants.

 

 

ORDER
IT IS ORDERED that the seal on this case be extended an additional forty-five (45) days

from October 18, 2013 to December 2, 2013.

ERED:

RABLE ANDREW L. CARTER, JR., U.S.D.J.
1\Oo-25-\3

 
